DETAILED ACTION
Claims 18, 20, 25-30, 32, and 34 are pending and currently under review.
Claims 1-17, 19, 21-24, 31, 33, and 35-37 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/05/2022 has been entered.  Claims 18, 20, 25-30, 32, and 34 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/05/2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 35-37 directed to an invention non-elected without traverse.  Accordingly, claims 35-37 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Fritz Fleming on 7/20/2022.
The application has been amended as follows: 

In claim 18 lines 6-7, omit the phrase “which has an austenite content of 10 to 80%, 20 to 90% martensite, ferrite, and bainite, wherein” and replace with “which has an austenite content of 40 to 80%, 20 to 60% martensite, ferrite and bainite, wherein the total content of ferrite/bainite in the microstructure is less than 20% and”.
In claim 18 line 15, replace “-196 C” with “-196ºC”.
Cancel claim 33.
Cancel claims 35-37.

Response to Arguments
Applicants’ arguments, filed 7/05/2022, have been considered and are persuasive in view of applicants’ remarks, amendments, and above examiner’s amendment.

Allowable Subject Matter
Claims 18, 20, 25-30, 32, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 18 is directed to a method of producing a steel component comprising preheating and deformation steps as claimed to obtain a steel composition as claimed.  There is no prior art of record that teaches these limitations together.
The closest prior art of record is Evertz et al. in view of others as relied upon in the previous office action.  However, the aforementioned prior art does not teach the instantly claimed microstructure, and rather teaches away as Kurnsteiner et al. specifies an austenite amount of only up to 30% [0027, 0033, 0105-0106].  Therefore, there is no prior art of record that teaches all of the claimed limitations together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18, 20, 25-30, 32, and 34 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734